Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-19-00724-CV

                                  Leticia Antoinette BOYD,
                                          Appellant

                                               v.

                          WESTWOOD PLAZA APARTMENTS,
                                    Appellee


                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2019CV07739
                          Honorable J Frank Davis, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION.

        We order that no costs be assessed against appellant Leticia Antoinette Boyd because she
is indigent.

       SIGNED March 11, 2020.


                                                _________________________________
                                                Beth Watkins, Justice